UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-7258


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

DIIJON TIMMONS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:04-cr-00092-NKM-7; 3:08-cv-80066-NKM)


Submitted:     April 23, 2012                 Decided:   May 7, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Remanded by unpublished per curiam opinion.


Diijon Timmons, Appellant Pro Se. Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Diijon Timmons seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2011)

motion.      While     we   express   no       opinion       on   the   merits   of   the

district court’s decision, we remand for further proceedings.

            The   district      court’s         final    order      was    entered     on

June 13, 2011.       Timmons’ notice of appeal was due by August 12,

2011.     See Fed. R. App. P. 4(a)(1)(B).                The notice of appeal is

not dated.     The envelope containing the notice of appeal bears a

stamped postmark of August 17, 2011.                    The notice of appeal was

filed on August 22, 2011.

            “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                       Bowles v. Russell, 551

U.S. 205, 214 (2007).          A pro se prisoner’s notice of appeal is

deemed    filed   on    the    date   when       it     is    delivered     to   prison

officials for mailing.           Fed. R. App. P. 4(c)(1); Houston v.

Lack, 487 U.S. 266, 276 (1988).                Because the envelope containing

Timmons’ notice of appeal bears a postmark that, excluding the

intervening weekend, is only three days later than the appeal

period’s expiration date, we find it prudent to remand the case

to the district court for the limited purpose of determining

when Timmons delivered the notice of appeal to prison officials

for mailing.



                                           2
           Leave to proceed in forma pauperis is granted.            We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the material before the

court and argument would not aid the decisional process.

                                                              REMANDED




                                    3